EXAMINER'S AMENDMENT
Claims 1-15 are allowed.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

In the claims:
	Cancel non-elected claims 16 and 18-20.  [Note:  These claims were non-elected without traverse in the applicants’ response of September 20, 2021 to the restriction requirement mailed July 19, 2021, and acknowledged by the examiner in section 1 of the Office Action mailed October 21, 2021.  The applicants reserve the right to file one or more divisional applications directed to these non-elected claims].

In the specification:
In paragraph [0036], 2nd line, replace “3;2” with --3:2-- before “mullite”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 2, 2022